EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 10, after “wherein hydrogen” delete “in” insert –is--.

In claim 9, line 9, after “wherein hydrogen” delete “in” insert –is--.
 










Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 November 2020 has been entered.
 
Status of Claims
Claims 1, 4, 6, 8-9, 11-12 and 15 are presently under consideration. Claims 2-3, 5, 7, 10, and 13-14 remain cancelled.
The examiner’s amendment proposed above is made simply to correct the minor typographical errors in claims 1 and 9 where “in” should be written as “is”.
The present claims as amended have overcome the prior art rejections of record under the prior art of Moustakas et al (US 2007/0120141) in view of DUTTA’902 (US 2007/0204902) and DUTTA’958 (US 2008/0072958).

Reasons for Allowance
Claims 1, 4, 6, 8-9, 11-12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record of Moustakas et al (US 2007/0120141) teaches a method of forming a photovoltaic device including forming a plurality of triangular shaped islands (Fig. 4a sapphire substrate 2 with textured surface) on the sapphire substrate using a dry etchant having a <0001> c-axis orientation, epitaxially growing a first conductivity type semiconductor material of a type III-V semiconductor on a sapphire substrate (Fig. 4a, epitaxially growing a first layer 4 of a p or n doped III-N semiconductor material) and conformally forming a layer of type III-V semiconductor material having a second conductivity type on the plurality of triangular shaped islands (Fig. 4a see: second layer 8 of a III-N semiconductor material having a p or n doping opposite layer 4 in order to form a p-n junction).
The prior art of DUTTA’902 (US 2007/0204902) and DUTTA’958 (US 2008/0072958) teach the claim 1 limitations of forming the triangular shaped islands having a microscale width ranging from 1 micron to 10 microns and forming said triangular shaped islands to be separated from one another by planar portions of the sapphire substrate.
The prior art of Moustakas et al (US 2007/0120141) teaches wherein the epitaxially growing the first conductivity type semiconductor material comprises molecular beam epitaxial (MBE) deposition (Moustakas, [0012], [0078], [0089]) but does not explicitly disclose wherein epitaxially growing comprises low hydrogen molecular beam epitaxial (MBE) deposition wherein hydrogen is present in said low hydrogen molecular beam epitaxial (MBE) deposition in an amount up to a maximum of 1x1018 cm-3.
The newly discovered prior art of Doolittle (US 2003/0155574) teaches in para [0032] forming III-N semiconductor materials on lithium niobate or tantalate based substrates by low hydrogen MBE, but does not explicitly disclose where hydrogen is present in said low hydrogen molecular beam epitaxial (MBE) deposition in an amount up to a maximum of 1x1018 cm-3. Furthermore, Doolittle is directed to growth on lithium niobate or tantalate based substrates and not a sapphire substrate as claimed and discourages the growth on sapphire substrates due to lattice matching issues (para [0005]). Thus Doolittle does not make up for the deficiencies of the previously cited prior art.
The newly discovered prior art of Nagai et al (US 2009/0001412) teaches forming photodetector including epitaxially growing a III-N semiconductor material as an absorber layer using MBE in paras [0057]-[0058], and [0062] but Nagai does not explicitly disclose where hydrogen is present in said low hydrogen molecular beam epitaxial (MBE) deposition in an amount up to a maximum of 1x1018 cm-3 as the material includes a layer having high-hydrogen-concentration layer over 1x1018 cm-3 formed during MBE deposition where the method of Nagai uses a later annealing step after MBE deposition to reduce hydrogen concentration to about 1x1018 cm-3 to improve crystalline quality and lower dark current. Thus Nagai does not make up for the deficiencies of the previously cited prior art.
The newly discovered prior art of Miura et al (US 2009/0057721) like Nagai above teaches epitaxially growing a III-N semiconductor material using MBE in paras hydrogen is present in said low hydrogen molecular beam epitaxial (MBE) deposition in an amount up to a maximum of 1x1018 cm-3.
As such, none of the prior art of record teach or make obvious all the limitations of claim 1, and thus claim 1 and its dependents claims 4, 6, and 8 are found allowable over the prior art of record. Claim 9 recites the same allowable subject matter as claim 1 and as such claim 9 and its dependents claims 11-12, and 15 are found allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726